NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ERIC GARCIA, DOC #R65068,        )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-2473
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Loren D. Rhoton of Loren Rhoton, P.A.,
Tampa, for Appellant.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and BLACK and ROTHSTEIN-YOUAKIM, JJ., Concur.